       Case 1:21-cv-00535-CCC-CA Document 6 Filed 04/06/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDERICK BANKS,                           :   CIVIL ACTION NO. 1:21-CV-535
                                           :
                   Petitioner              :   (Judge Conner)
                                           :
             v.                            :
                                           :
PRESIDENT JOE BIDEN, et al.,               :
                                           :
                   Respondents             :

                                      ORDER

      AND NOW, this 6th day of April, 2021, upon consideration of the petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241, and for the reasons set forth in

the accompanying Memorandum, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED without
             prejudice.

      2.     The application for leave to proceed in forma pauperis (Doc. 4) is
             GRANTED for the sole purpose of the filing of this action.

      3.     The Clerk of Court is directed to CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
